ORDER *
Attorney Donn Ianuzi appeals from an order entered by a magistrate judge holding him in contempt and imposing monetary sanctions for his failure to appear in court as ordered. The authority of the magistrate judge for the underlying action was based upon designation for pretrial matters by a district judge under 28 U.S.C. § 636(b)(1)(A), rather than upon the consent of the parties under 28 U.S.C. § 636(c). The magistrate judge’s summary criminal contempt authority was based upon 28 U.S.C. § 636(e)(2). Under 28 U.S.C. § 636(e)(7), the initial appeal of such a contempt order entered by a magistrate judge is properly made to the district court, rather than to the court of appeals. Although Ianuzi did file in the district court a “motion for relief from contempt order,” the current appeal is explicitly from the magistrate judge’s order and not from any determination by the district judge. Thus, this court lacks jurisdiction over the current appeal, and the appeal is ordered DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.